Citation Nr: 0210339	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  In accordance with the requirements of the Veterans 
Claims Assistance Act of 2000, all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been requested or obtained by the RO, and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  In an unappealed April 1973 rating decision, the RO 
denied the veteran's claim for service connection.

3.  In an unappealed May 1989 rating decision, the RO 
declined to reopen the veteran's claim.

4.  Evidence associated with the claims file subsequent to 
the May 1989 rating decision is not cumulative or redundant 
of evidence previously of record, and bears substantially 
upon the specific matter under consideration, such that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1973 rating decision that denied the veteran's 
claim for service connection is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (2002).

2.  The May 1989 rating decision that declined to reopen the 
veteran's claim is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2002).

3.  Evidence received since the May 1989 final rating 
decision is new and material, and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1997, the veteran filed a request to reopen his 
claim for service connection for schizophrenia.  In August 
1998, the RO declined to reopen the claim, stating that 
supplemental evidence concerning the claim was new, but not 
material.  The veteran disagreed with that decision and 
timely appealed it to the Board.  In accordance with Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), the Board has 
reviewed the claims file in its entirety, and finds on its 
own determination that new and material evidence has been 
submitted to reopen the veteran's claim.

The Board finds that evidence submitted subsequent to the May 
1989 final rating decision is both new and material.  Much 
evidence has been associated with the claims file since May 
1989, including additional VA and private provider treatment 
and hospitalization records, and most importantly, the 
treatment file of D.A.J., M.D., who has followed the 
veteran's schizophrenia since the early 1970's.  Included in 
the records of Dr. J. are his statements on the veteran's 
condition, most notably an August 1995 letter asserting that 
he has treated the veteran for several years, is familiar 
with his history including his period of service, and an 
opinion that the veteran's schizophrenia was aggravated by 
his time in service.  

At the time of the original decision in this matter and 
during the many prior refusals to reopen the claim, including 
the last in May 1989, there was no competent evidence 
available to link the veteran's condition to service.  This 
August 1995 record, however, provides a potential connection.  
As such, the Board considers the record to be new evidence.  
The Board further holds that this evidence is material to the 
veteran's claim, as it provides evidence of a nexus, one of 
the three crucial elements necessary to establish a claim for 
service connection per 38 C.F.R. § 3.303.  The Board 
therefore finds that this August 1995 record is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, and as such, the 
claim must be reopened for full review.      

Regarding a decision on the merits, the Board finds that 
additional development is required prior to resolution of the 
claim.  Accordingly, the Board will refrain from deciding the 
claim until the requested development is completed.  


ORDER

New and material evidence having been presented, the claim 
for service connection for schizophrenia is reopened.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

